Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Cornell D.M. Judge Cornish appeals the district court’s orders dismissing his complaint for failure to state a claim upon which relief could be granted, and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cornish v. Balt. City, No. 1:14-cv-03117-GLR (D.Md. May ■15, 2015, June 26, 2015). We grant Cornish’s motion for leave to file a reply brief exceeding this Court’s length limitations and deny his motion to add copyrighted work to the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.